20 Ill. App. 2d 598 (1959)
156 N.E.2d 621
Joseph Korman and Philip Kasten, Appellants,
v.
Wanen Catalpa Apartments, Inc., and Carl P. Wanen, Appellees.
Gen. No. 47,458.
Illinois Appellate Court  First District, Third Division.
January 21, 1959.
Rehearing denied March 19, 1959.
Released for publication March 20, 1959.
*599 Sidney J. and Arthur Wolf, for appellants.
Irving Goodman and Nathan B. Engelstein, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE BRYANT.
Reversed and remanded with directions.
Not to be published in full.